Citation Nr: 0804990	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  06-00 071A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
50 percent for post-traumatic stress disorder.

2.  Entitlement to an effective date earlier than February 2, 
2005, for the award of service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to April 
1953.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Philadelphia, 
Pennsylvania, Department of Veterans Affairs (VA) Regional 
Office and Insurance Center (RO).


FINDINGS OF FACT

1.  Post-traumatic stress disorder is not manifested by 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

2.  In August 1953, the RO denied service connection for a 
psychiatric disorder, diagnosed as immaturity reaction.  The 
veteran was notified of the determination that same month, 
including his appellate rights, and he did not appeal the 
decision.  

3.  In September 1971 and May 1973, the RO continued its 
denial of service connection for a nervous condition.  No 
appeal of these actions is on file.

4.  A claim for post-traumatic stress disorder was first 
received on February 2, 2005.

5.  There was no informal claim, formal claim, or written 
intent to file a claim to reopen the issue of service 
connection for a psychiatric disorder between May 1973 and 
February 2005.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 
50 percent for post-traumatic stress disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.400, 4.7, 4.130, Diagnostic Code 9411 (2007).

2.  The criteria for an effective date earlier than February 
2, 2005, for the award of service connection for post-
traumatic stress disorder have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002 & Supp. 2007); 38 C.F.R. § 3.400 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002 & Supp. 2007) defines VA's 
duty to notify and assist the veteran in the development of a 
claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).

The notice requirements require VA to notify the veteran of 
any evidence that is necessary to substantiate the claim, as 
well as the evidence VA will attempt to obtain and which 
evidence he is responsible for providing.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The requirements apply to 
all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

The veteran's claims for an increased rating and an earlier 
effective date are downstream issues from his February 2005 
claim for service connection for post-traumatic stress 
disorder.  For example, VA awarded service connection for 
post-traumatic stress, and the veteran subsequently filed 
claims for an increased rating and an earlier effective date.  
In this type of circumstance, VA is not required to issue a 
new VCAA letter.  VAOPGCPREC 8-2003 (Dec. 2003).  Rather, the 
provisions of 38 U.S.C.A. § 7105(d) require VA to issue a 
statement of the case if the disagreement is not resolved.  
Id.  VA issued a statement of the case addressing both the 
increased-rating and effective-date issues in October 2005.

A VCAA notice was sent in March 2005, which informed the 
veteran what information and evidence will be obtained by VA, 
and the need for the veteran to advise VA of and to submit 
any further evidence that was relevant to the claim.  This 
letter did not inform him of how disability evaluations and 
effective dates are assigned and the type evidence which 
impacts those determinations; however, the Board finds that 
the veteran has not been prejudiced by this.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Here, the veteran is 
challenging the initial evaluation and effective date 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. 
App. at 490-91.  Thus, because the notice that was provided 
before service connection was granted was legally sufficient, 
VA's duty to notify in this case has been satisfied.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  Id.  VA has obtained VA 
treatment records, dated from 1999 to 2007.  The veteran has 
not claimed having received any private medical treatment.  
VA had provided the veteran with an examination in connection 
with his claim for service connection.  It provided him with 
another examination following the veteran's allegation that 
he warranted a higher evaluation.  VA did not provide the 
veteran with an examination in connection with his claim for 
an earlier effective date, as this issue would not warrant an 
examination.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002).  
Specifically, a claim for an earlier effective date does not 
meet the statutory requirements for entitlement to a VA 
examination or medical opinion.  See 38 U.S.C.A. 
§ 5103A(d)(2)(A) - (C) (West 2002); see also 38 C.F.R. 
§ 3.159(c)(4)(A) - (C) (2007).

In summary, the VCAA provisions have been satisfied.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007).  The veteran has not 
claimed that VA has failed to comply with the notice and 
duty-to-assist requirements of the VCAA.

II.  Increased Rating

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection for post-
traumatic stress disorder.  In the case of the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability (the circumstances 
of the present appeal), separate ratings can be assigned for 
separate periods of time based on the facts found, which is 
called "staged" ratings.  Fenderson v. West, 12 Vet. App 
119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 
(2007) (applying staged ratings when assigning an increased 
rating in a manner similar to what is done at the initial 
rating stage pursuant to Fenderson).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

The veteran's service-connected post-traumatic stress 
disorder is evaluated under Diagnostic Code 9411.  The 
regulations establish a general rating formula for mental 
disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, 
the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the Diagnostic Code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  Id.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, the criteria 
and evaluations are as follows, in part:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function  independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 
70 percent 

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an initial evaluation in excess of 50 percent.  The veteran's 
symptoms do not rise of the level of severity of the symptoms 
contemplated under the 70 percent evaluation.  For example, 
the veteran has not been shown to have suicidal ideation.  He 
has reported having suicidal thoughts but no plans.  He has 
denied homicidal thoughts.  At the March 2005 VA examination, 
the veteran noted that when he left the military, he got into 
fights regularly, but had become less aggressive as he got 
older.  This is evidence against a finding that he has 
impaired impulse control.  No medical professional has stated 
the veteran has obsessional rituals, and the veteran has not 
reported any in treatment or during examination.  The 
veteran's speech has been reported to be circumstantial, but 
never illogical, obscure, or irrelevant.  In fact, he was 
noted to be logical and coherent at the March 2005 VA 
examination.  The veteran's report of symptoms show logic as 
well, in that he is aware of the symptoms associated with his 
post-traumatic stress disorder, such as sleep disturbance, 
feeling of hopelessness, noting he had issues with trust when 
it came to friends, etc.  There is no evidence of spatial 
disorientation.  In January 2004, March 2005, and May 2006, 
the examiners noted the veteran was oriented to time, place, 
and person.  

The veteran has been noted to be clean and adequately 
dressed, which is evidence against a finding of neglect of 
personal appearance.  The veteran has stated he has 
relationships with his two daughters and one son from his 
second marriage and has "few friends."  This is evidence 
against a finding that he is unable to establish and maintain 
effective relationships.  The veteran has consistently denied 
having audiological and visual hallucinations and delusions.  
He also has not reported having any panic attacks.  

The veteran has been assigned Global Assessment of 
Functioning (GAF) scores of 58 and 45 during the appeal 
period.  Although the GAF score does not fit neatly into the 
rating criteria, it is evidence, which the Court has noted 
the importance of in evaluating mental disorders.  See 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF score is 
a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical manual 
of Mental Disorders 46-47 (4th ed. 1994).  A GAF score of 
between 51 and 60 is defined as "Moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) OR moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers)."  Id.  A GAF score of between 41 and 50 is 
defined as "Serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  Id.  

While the GAF score of 45 might indicate that the veteran 
would warrant a higher evaluation, the Board has accorded 
more probative value to the actual clinical findings made my 
medical professionals regarding the veteran's post-traumatic 
stress disorder symptoms.  The physician that assigned the 
GAF score of 45 did not explain why he felt the veteran 
warranted that GAF score.  That same examiner noted the 
veteran had no psychotic symptoms, no homicidal thinking, no 
delusional thinking, no hallucinations, mild anxiety, and 
mild-to-moderate depression.  Such symptoms do not meet the 
criteria for a 70 percent evaluation.  Additionally, when 
weighing all the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran warrants any more than a 50 percent evaluation.  

The veteran is competent to report his symptoms.  To the 
extent that he asserted that his service-connected post-
traumatic stress disorder was worse than the 30 percent 
evaluation that was initially assigned, he was correct, and 
VA awarded him a 50 percent evaluation.  To the extent that 
the veteran has implied that he warrants more than a 
50 percent evaluation (the veteran has not indicated what 
evaluation he believes his disability warrants), the Board 
finds that the preponderance of the evidence does not support 
his contentions, for all the reasons stated above.  The 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.  In view of the denial of 
entitlement to an increased evaluation, the Board finds no 
basis upon which to predicate assignment of "staged" 
ratings pursuant to Fenderson, supra.

The Board notes it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. § 
3.321(b)(1) (2007) is in order.  The RO has not addressed 
this issue.  The Schedule for Rating Disabilities will be 
used for evaluating the degree of disabilities in claims for 
disability compensation.  The provisions contained in the 
rating schedule will represent as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations resulting from disability.  Id.  In the 
exceptional case where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  Under 
38 C.F.R. § 4.1 (2007), it states that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the 50 percent evaluation for post-
traumatic stress disorder are clearly contemplated in the 
Schedule and that the veteran's service-connected disability 
is not exceptional nor unusual such as to preclude the use of 
the regular rating criteria.  

III.  Effective Date

The veteran contends that he had post-traumatic stress 
disorder back in service and warrants an earlier effective 
date.  At a January 2006 hearing before a decision review 
officer, he testified that he started having mental problems 
while in Korea and was sent to a hospital.  He described 
himself as being shell shocked.  He stated he was medically 
discharged because of his psychiatric condition.  The veteran 
testified he had had psychiatric problems since that time.  
He stated that a VA psychiatrist had helped him submit a 
claim for service connection for a psychiatric disorder in 
2003.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim for service connection and a claim 
reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a) (West 2002) (emphasis added).  The 
implementing regulation clarifies this to mean that the 
effective date of service connection and compensation based 
on a reopened claim will be, "[d]ate of receipt of claim or 
date entitlement arose, whichever is later." 38 C.F.R. § 
3.400 (emphasis added).

Additionally, under 38 C.F.R. § 3.155(a) (2007), the veteran 
or a representative of the veteran can file an informal claim 
by communicating an intent to apply for one or more VA 
benefits.  See also 38 C.F.R. § 3.1(p) (2007).  The benefit 
sought must be identified, see Stewart v. Brown, 10 Vet. App. 
15, 18 (1997), but need not be specific, see Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992).

The Board has carefully reviewed the evidence of record, and 
finds that the evidence does not support an effective date 
earlier than February 2, 2005, for the award of service 
connection for post-traumatic stress disorder.  The reasons 
follow.

Service connection for a psychiatric disorder was denied in 
August 1953.  The veteran had been diagnosed with immaturity 
reaction, and the RO determined that it was not a disability 
within the meaning of VA laws and regulations.  The veteran 
was notified of this determination and of his appellate 
rights at that time and did not appeal that decision.  The 
veteran then submitted another claim for service connection 
for a psychiatric disorder in 1971, which was denied in 
September 1971.  The veteran submitted another claim for 
service connection for a psychiatric disorder in May 1973, 
which was denied that same month.  In both the 1971 and 1973 
notices, VA stated that his claim for a psychiatric disorder 
had been previously denied.  The veteran did not appeal.  
While VA did not provide the veteran with his appellate 
rights at those two times, that did not toll the time period 
of when the veteran could appeal those determinations.  See 
38 C.F.R. § 19.110 (1973) ("While it is contemplated that 
the agency of original jurisdiction will give proper notice 
of the right to appeal and the time limit, failure to notify 
the claimant of his right to such appellate review or of the 
time limit applicable to a notice of disagreement or 
substantive appeal will not extend the applicable period for 
taking this action.").  Thus, the earliest effective date 
possible could not be prior to May 10, 1973.  

The next time the veteran submitted a claim for a psychiatric 
disorder, here, post-traumatic stress disorder was on 
February 2, 2005.  There are VA treatment records showing 
treatment for post-traumatic stress disorder as early as 
2004, but none of these treatment records show that the 
veteran showed intent to file a claim for service connection 
for post-traumatic stress disorder prior to February 2, 2005.  
See 38 C.F.R. § 3.1(p), 3.155 (both providing that an 
informal claim must show an intent to file a claim).  

A January 2004 VA clinical record shows that the examiner 
noted the veteran had a 10 percent evaluation for "scars" 
and was on VA pension.  He stated, "I bel[ie]ve that he is 
entitled to much more and am trying to [] get him appropriate 
d[iagnosis] [and] appropriate treatment."  He added he 
strongly suspected the veteran had a history of post-
traumatic stress disorder based on the veteran's personal and 
work history.  The Board does not find that such treatment 
record is an informal claim for service connection for post-
traumatic stress disorder.  It is a treatment record created 
by a VA physician-it is not a communication from the 
veteran, his representative, a Member of Congress, or an 
agent communicating an intent to file a claim for 
compensation benefits.  See 38 C.F.R. §§ 3.1, 3.155(a), (b).  
The veteran had not executed a power of attorney for the VA 
examiner to be able to submit a claim on the veteran's 
behalf.  See 38 C.F.R. § 3.155(b).  The examination report 
merely showed that the examiner wanted to assist the veteran 
in getting more VA compensation.  That does not show an 
intent by the veteran to file a claim for service connection 
for post-traumatic stress disorder.  See Brannon v. West, 
12 Vet. App. 32, 35 (1998) ("The mere presence of the 
medical evidence does not establish an intent on the part of 
the [claimant] to seek . . . service connection. . . .").

Thus, the Board finds no basis to grant an effective date 
prior to February 2, 2005, for the award of service 
connection for post-traumatic stress disorder.  See 
38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.400 (effective date of an 
evaluation and an award of compensation based on a reopened 
claim will be, "[d]ate of receipt of claim or date 
entitlement arose, whichever is later" (emphasis added).  
The Court has recognized that the effective date of an award 
of service connection cannot be prior to the date of claim 
when it is based upon a reopened claim.  See Sears v. 
Principi, 16 Vet. App. 244, 248 (2002) ("The Court thus 
holds that the effective-date statute, 38 U.S.C. § 5110(a), 
is clear on its face with respect to granting an effective 
date for an award of VA periodic monetary benefits no earlier 
than the date that the claim for reopening was filed"), 
aff'd, 349 F.3d 1326 (Fed. Cir. 2003); Flash v. Brown, 8 Vet. 
App. 332, 340 (1995) ("when claim to reopen is successful 
and the benefit sought is awarded upon readjudication, the 
effective date is the date of the claim to reopen").  The 
Board finds that this is the earliest effective date possible 
based upon the facts in this case.  See 38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

Whether the Board views the veteran's February 2, 2005, claim 
as an initial claim for service connection for post-traumatic 
stress disorder (as there was no prior denial of "post-
traumatic stress disorder") or a reopened claim for service 
connection for a psychiatric disorder, the result is the 
same.  The statute and the regulation state that the 
effective date cannot be earlier than the date of claim.  See 
id.  While the veteran had a diagnosis of post-traumatic 
stress disorder prior to February 2, 2005, he did not show an 
intent to file a claim for service connection for post-
traumatic stress disorder until February 2, 2005.  Id.; see 
also 38 C.F.R. §§ 3.1(p), 3.155.  The preponderance of the 
evidence is against a finding that an earlier effective date 
is warranted for the award of service connection for post-
traumatic stress disorder.  The benefit-of-the-doubt rule is 
not for application.  See Gilbert, 1 Vet. App. at 55. 


ORDER

An initial evaluation in excess of 50 percent for post-
traumatic stress disorder is denied.

An effective date earlier than February 2, 2005, for the 
award of service connection for post-traumatic stress 
disorder is denied.


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


